Citation Nr: 1538683	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-26 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right inguinal hernia repair with surgical scar, prior to September 1, 2013, to include whether the reduction of the 10 percent rating to noncompensable thereafter was proper.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder, to include as secondary to service-connected residuals of a right inguinal hernia repair with surgical scar.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a gastrointestinal disorder.

7.  Entitlement to service connection for a kidney disorder.
8.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, June 2013, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for tinnitus, sleep apnea, a gastrointestinal disorder, a kidney disorder, and migraine headaches, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO reduced the initial disability evaluation assigned to the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar, from 10 percent to noncompensable, effective September 1, 2013.
 
2.  At the time of the June 2013 rating reduction, the evidence of record supported no more than a noncompensable evaluation for the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar; thus, the rating reduction was made in compliance with applicable due process laws and regulations.

3.  Prior to the September 1, 2013 effective date of the rating reduction, the evidence of record shows that the Veteran's service-connected residuals of a right inguinal hernia repair were manifested by a single 7 inch dry superficial linear healed scar with mild residual tenderness.  

4.  Since the September 1, 2013 effective date of the rating reduction, the evidence of record shows that the Veteran's service-connected residuals of a right inguinal hernia repair are manifested by a single 14 centimeters (approximately 5.5 inches) surgical linear scar that is not painful or unstable and does not result in limitation of function or the ability to work.

5.  The Veteran does not have posttraumatic stress disorder (PTSD) related to his military service or a specific in-service stressor.

6.  The Veteran has a psychiatric disorder, other than PTSD, related to his service-connected residuals of a right inguinal hernia repair with surgical scar.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for residuals of a right inguinal hernia repair with surgical scar, from 10 percent to 0 percent, effective September 1, 2013, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, 4.86, Diagnostic Code 7338 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for residuals of a right inguinal hernia repair with surgical scar, prior to September 1, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, 4.118 Diagnostic Codes 7338-7804 (2014).

3.  The criteria for a compensable evaluation for residuals of a right inguinal hernia repair with surgical scar, since September 1, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, 4.118 Diagnostic Codes 7338-7804 (2014).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for service connection for a psychiatric disorder, other than PTSD, to include as secondary to service-connected residuals of a right inguinal hernia repair with surgical scar, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  The regulation governing rating reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.

When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction. In most cases, violations of the due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The notice requirements with respect to the rating reduction on appeal were met in a March 2013 notice letter, and are addressed more specifically below.  See 38 C.F.R. § 3.105(e).

Regarding the Veteran's increased rating and service connection claims on appeal, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The RO's July 2010 and January 2014 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In August 2010 and February 2013, the Veteran was afforded VA examinations to ascertain the severity of his residuals of a right inguinal hernia repair with surgical scar.  Both evaluations were conducted by VA examiners who reviewed the evidence of record, performed comprehensive in-person examinations of the Veteran, and assessed the severity of his service-connected residuals of a right inguinal hernia repair with surgical scar.  Therefore, the Board finds that the corresponding examination reports are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that either examination was inadequate.  Id.

The Board also recognizes that Veteran was not afforded a VA examination with respect to either of his psychiatric claims on appeal.  However, the Board finds that VA examinations are not required to properly adjudicate either claim.  Based on the medical evidence of record, the Veteran does not have a diagnosis of PTSD that meets the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) diagnostic criteria.  Accordingly, a VA examination is not required to properly adjudicate the Veteran's claim seeking entitlement to service connection for PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted as there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that reflected that he suffered an event, injury, or disease in service that may be associated with his symptoms); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Likewise, the Board is granting the Veteran's claim seeking entitlement to service connection for a psychiatric disorder, other than PTSD.  As such, rendering a decision on that issue without examining the Veteran poses no risk of prejudice to the Veteran.  See, e.g., Bernard, 4 Vet. App. at 394; see also Pelegrini v. Principi, 17 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747(1992).

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120-121.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

II.  Propriety of Rating Reduction

In an October 2010 rating decision, the RO granted entitlement to service connection for the Veteran's residuals of a right inguinal hernia repair with surgical scar and assigned an initial 10 percent evaluation, effective June 16, 2010.  The initial 10 percent evaluation was based on the mild residual tenderness of the Veteran's residual 7 inch dry superficial linear healed surgical scar, status post right inguinal hernia repair.  See 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804 (2014).  

In a subsequent March 2013 rating decision, the RO proposed that the initial 10 percent rating be decreased to 0 percent after it was determined on examination that the Veteran's residual scar was neither painful nor unstable.  In June 2013, the RO issued a rating decision which reduced the initial evaluation from 10 percent to 0 percent, effective September 1, 2013.

Initially, the Board must determine whether the RO's reduction of the initial 10 percent rating to noncompensable, effective September 1, 2013, was proper.  As stated above, the RO's March 2013 rating decision proposed to reduce the initial evaluation assigned to the Veteran's residuals of a right inguinal hernia repair with surgical scar, from 10 percent to 0 percent.  Notice of the proposed reduction was sent to the Veteran on March 26, 2013.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By a March 2013 rating decision and March 26, 2013 notice letter to the Veteran, the RO satisfied these procedural requirements. 

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a June 2013 rating decision, accompanied by a June 13, 2013 notice letter; and the effective date of the reduction was September 1, 2013.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.

In August 2010, the Veteran underwent a VA examination of his residuals of a right inguinal hernia repair with surgical scar.  During the examination, the Veteran reported that he continued to experience residual tenderness and that he could not lift anything above 75 pounds without significant pain and that he experienced pain in his right pelvic region when crouching and squatting.  The VA examiner observed that the Veteran's June 1977 hernia surgery resulted in a residual 7 inch scar and that the examiner continued to have a tender right pelvis.  The VA examiner characterized the residual scar as a "7 inch dry, superficial, linear, healed scar, with mild residual tenderness."  

In February 2013, the Veteran underwent another VA examination of his residuals of a right inguinal hernia repair with surgical scar.  During the examination, the Veteran reported that he experienced occasional discomfort over the site of his prior hernia surgery.  However, he also indicated the scar itself was not painful.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner reported that the Veteran had a 14 centimeter linear scar which was not painful or unstable.

Because the evidence of record demonstrated improvement in the Veteran's current disability, i.e., that his surgical scar was no longer painful or tender, the RO issued a March 2013 rating decision proposing to reduce the initial 10 percent rating to 0 percent, effective September 1, 2013.  The Veteran did not respond to the RO's proposed reduction, his representative submitted a May 2013 statement indicating that there was no further argument to be made, and neither the Veteran nor his representative submitted any additional evidence which would warrant a change in the RO's proposed rating reduction.  Therefore, in June 2013, the RO issued a rating decision which reduced the evaluation of the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar, from 10 percent to 0 percent, effective September 1, 2013.

While the Veteran's statements are competent evidence concerning the physical manifestations of his residuals of a right inguinal hernia repair with surgical scar.  Disability ratings for inguinal hernias and for related scars are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after proper evaluations are rendered.  As such, the Veteran's February 2013 VA examination is considered the most probative evidence with regard to the propriety of the rating reduction.  In this instance, the reduction was only effectuated after the February 2013 VA examination revealed that the Veteran's residuals of a right inguinal hernia repair with surgical scar underwent an actual change reflecting improvement in the Veteran's condition, and these findings were consistent with the assignment of a noncompensable evaluation under the applicable criteria of 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338-7804.  See Brown v. Brown, Vet. App. 413, 421 (1993). 

At the time of the March 2013 and June 2013 rating decisions, proposing and effectuating the proposed reduction respectively, the evidence of record reflected that the Veteran's residuals of a right inguinal hernia repair with surgical scar had improved significantly and that he no longer experienced pain or tenderness.  Accordingly, the reduction from an initial 10 percent evaluation to a 0 percent evaluation, effective September 1, 2013, was proper.  


III.  Disability Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected residuals of a right inguinal hernia repair with surgical scar, prior to September 1, 2013, and a compensable disability rating thereafter.

The evidence of record shows that the Veteran underwent a traditional open hernia repair in 1977.  Although the Veteran no longer has a right inguinal hernia, he does have residual surgical scar.  That surgical scar has been rated under the criteria of Diagnostic Codes 7338-7804.  See 38 C.F.R. §§ 4.114, 4.118.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic codes indicate that the Veteran's residuals of a right inguinal hernia (Diagnostic Code 7338) are to be rated under the criteria for scar(s), unstable or painful (Diagnostic Code 7804).  See 38 C.F.R. § 4.20.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were most recently amended effective October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his original service connection claim in June 2010.  Therefore, the regulations in effect after October 23, 2008 are for consideration.

Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating. However, here the Veteran only has one scar from his right inguinal hernia repair. Therefore, a rating in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.118, Diagnostic Code 7804.

To receive a disability rating in excess of 10 percent for scars of the abdomen, the scar must be deep, cause limitation of motion, and cover an area exceeding 12 square inches.  38 C.F.R. §§ 4.118, Diagnostic Code 7801.  As discussed below, the Veteran's scar is smaller than 12 square inches, thus, he does not qualify for a disability rating in excess of 10 percent under Diagnostic Code 7801.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

For the reasons discussed below, the Board finds that the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar do not warrant an initial evaluation in excess of 10 percent, prior to the September 1, 2013 effective date of the rating reduction.  Similarly, the Board finds that a compensable evaluation is not warranted since the September 1, 2013 effective date of the rating reduction.  

In February 2010, the Veteran presented for VA treatment.  The corresponding treatment report indicated that the Veteran had a right inguinal hernia repair and that he continued to experience occasional pain in the hernia surgical site.  He reported that his pain was 7 out of 10 on a scale from one to ten.

The Veteran presented for additional VA treatment in June 2010.  The corresponding treatment report stated that the Veteran had a history of hernia repair but that it was not bothering him at the present time.

In August 2010, the Veteran was afforded a VA examination of his residuals of a right inguinal hernia repair with surgical scar.  During the examination, the Veteran reported that he underwent a traditional open hernia repair in 1977 and that his hernia surgery was complicated by difficulty healing which lead to prolonged healing and accommodation for about six months.  He also reported that he stayed in the hospital for 15 days with persistent soreness and that he was restricted in lifting weights or doing any activities that required heavy lifting.  He indicated that he continues to experience residual tenderness and that he cannot lift anything above 75 pounds without significant pain coughing and squatting are associated with right pelvic pain.  The examiner observed that the hernia surgery resulted in a residual 7 inch scar and that the examiner continued to have a tender right pelvis.  The examiner characterized the residual scar as a "7 inch dry, superficial, linear, healed scar, with mild residual tenderness."  

In February 2013, the Veteran underwent another VA examination of his residuals of a right inguinal hernia repair with surgical scar.  The Veteran reported that he had occasional discomfort over the site of the prior hernia but that the scar itself was not painful.  The examiner observed that the Veteran had a surgical scar on his right anterior trunk region which resulted from a surgical repair of a right inguinal hernia with no recurrence.  The examiner noted that the scar was not painful or unstable, that it was linear and 14 centimeters (approximately 5.5 inches) in length, and that it did not result in limitation of function or the ability to work.  The examiner also found no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  

After reviewing the evidence of record, the Board concludes that the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar are adequately compensated by an initial 10 percent disability rating prior to September 1, 2013.  On VA examination in August 2010, the examiner found that the Veteran had a single 7 inch dry superficial linear healed scar with mild residual tenderness.  Based on the August 2010 VA examiner's finding of a single scar which had mild residual tenderness, the RO assigned an initial 10 percent disability rating, prior to September 1, 2013.  The Board finds that this assignment was appropriate because the Veteran's residual surgical scar had some mild tenderness.  

Moreover, on examination in February 2013, the examiner observed that the Veteran had a surgical scar on his right anterior trunk region which resulted from a surgical repair of a right inguinal hernia with no recurrence.  The examiner noted that the scar was not painful or unstable, that it was linear and 14 centimeters (approximately 5.5 inches) in length, and that it did not result in limitation of function or the ability to work.  Based on these findings, the RO reduced the Veteran's disability rating to 0 percent disabling, effective September 1, 2013.  The Board concludes that the assignment of a noncompensable evaluation since the September 1, 2013 effective date of the rating reduction was appropriate because the Veteran's residual surgical scar was neither painful nor unstable.

The Board further observes that the Veteran is not entitled to a higher disability rating during either rating period on appeal because he does not have two or more scars and his only scar is smaller than 12 square inches; thus, he does not qualify for a disability rating in excess of 10 percent under Diagnostic Codes 7801 or 7804.  38 C.F.R. § 4.118.  Likewise, the Board cannot find that disability ratings in excess of those previously assigned are warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Neither VA examiner observed residuals of a right inguinal hernia other than those indicated in the examination reports.  While the Veteran is competent to report symptoms of pain or tenderness and to indicate the impact of these symptoms on his daily and activities and ability to work, the Board observes that the medical evidence of record does not show any additional symptoms or residuals that would warrant a higher disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 
The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar have been evaluated under Diagnostic Code 7804, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to the September 1, 2013 effective date of the rating reduction, the Veteran was found to have a single 7 inch dry superficial linear healed scar with mild residual tenderness.  Since the September 1, 2013 effective date of the rating reduction, the Veteran's residual linear 14 centimeter (approximately 5.5 inch) surgical scar was found to be neither painful nor unstable, and it did not result in limitation of function or the ability to work.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating prior to September 1, 2013, and a noncompensable evaluation thereafter.  Evaluations in excess of those currently assigned are provided for certain manifestations of the Veteran's residuals of a right inguinal hernia repair with surgical scar, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating, prior to September 1, 2013, and the noncompensable rating since September 1, 2013, reasonably describe the Veteran's disability level and symptomatology during the rating periods on appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar, the evidence shows no additional distinct periods of time during the appeal period when the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar varied to such an extent that ratings greater or lesser than those already assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505, 507 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against an initial evaluation of the Veteran's residuals of a right inguinal hernia repair with surgical scar, in excess of 10 percent prior to September 1, 2013, followed by a compensable evaluation thereafter.  Thus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to Service Connection

A.  PTSD

The Veteran is seeking entitlement to service connection for PTSD, which he attributes to his military service.  Specifically, the Veteran contends that he witnessed the death of a fellow soldier who was crushed by a tank while on active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Additionally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  In particular, a diagnosis PTSD must conform to the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).  

Historically, the Veteran served on active duty in the Army from June 1976 to June 1979.  His service personnel records reflect that he served as an Indirect Fire Infantryman during active duty service.  His service treatment records, including his February 1979 separation examination report, are silent as to any complaints, diagnoses, or findings of any psychiatric abnormalities.

A review of the Veteran's post-service treatment records reveals ongoing psychiatric treatment but no diagnosis of PTSD under the DSM-IV criteria.  In particular, a June 2010 VA treatment report noted that the Veteran had a positive PTSD screen.  A subsequent VA treatment report from August 2010 noted that the Veteran had "anxiety/possible PTSD" based on the findings of the Veteran's private physician, Dr. K.

Based on a longitudinal review of the record, the Board concludes that service connection is not warranted for PTSD.  Initially, a current diagnosis of PTSD conforming to the DSM-IV criteria is not of record during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the Veteran's post-service VA treatment records show a positive PTSD screen and a reference to possible PTSD, the Board finds that the evidence of record pertinent to the instant appeal does not show a current diagnosis of PTSD related to the Veteran's military service.  Id.  Moreover, the Veteran's service treatment records do not show a combat citation and an October 2010 formal memorandum by the RO indicated that the Veteran had failed to provide the necessary information to corroborate his inservice stressor(s) associated with his claim for entitlement to service connection for PTSD.  
 
Insofar as the Veteran has submitted statements indicating that he currently has PTSD, "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  Moreover, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Consequently, the Veteran's assertions are not competent evidence to provide a current diagnosis of PTSD or an etiological relationship to his military service.    

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for PTSD has not been presented. 

As the preponderance of the evidence is against finding a current diagnosis of PTSD that meets the DSM-IV diagnostic criteria, the benefit-of-the-doubt doctrine is not applicable.  Gilbert, 1 Vet. App. at 56.

B. Psychiatric Disorder, Other Than PTSD

The Veteran is also seeking entitlement to service connection for a psychiatric disorder, other than PTSD, to include anxiety and depression.  He attributes his anxiety and depression to his military service; or alternatively, to his service-connected residuals of a right inguinal hernia repair with surgical scar.

The Veteran's service treatment records are negative for any complaints, diagnosis, or treatment regarding anxiety or depression during his active duty service.  Moreover, his February 1979 separation examination noted that his psychiatric condition was normal.  Additionally, medical treatment records from the Veteran's first year after separation from active duty service do not reflect that he experienced any symptoms of anxiety or depression.  Instead, the Veteran's anxiety and depression was first documented in an August 2010 VA treatment report which provided diagnoses of anxiety disorder, NOS; depressive disorder, NOS; cocaine dependence in remission; alcohol dependence in remission; cannabis dependence in remission; and nicotine dependence.  These diagnoses were made approximately 31 years after the Veteran separated from active duty service.  Therefore, service connection is not established on a direct or presumptive basis.  38 C.F.R. § 3.303.

Nevertheless, service connection may be established on a secondary basis when a service-connected disability aggravates, or permanently increases in severity, another condition.  38 C.F.R. § 3.310.  

In this case, the RO's October 2010 rating decision granted entitlement to service connection for the Veteran's residuals of a right inguinal hernia repair. 
Subsequently, in May 2015, the Veteran presented for a psychological evaluation by a private health services provider in psychology, H. H-G., Ph.D.  In the corresponding medical report, Dr. H-G. noted that VA treatment records from 2010 reflected diagnoses of anxiety disorder, not otherwise specified, depressive disorder, not otherwise specified, polysubstance abuse, cocaine dependence, cannabis dependence, alcohol dependence, and insomnia.  Dr. H-G. evaluated the Veteran's psychiatric disorders and provided a diagnosis of "depressive disorder due to another medical condition with depressed features.  Thereafter, Dr. H-G. opined that the "residuals of the [Veteran's] right inguinal hernia with surgical scar was more likely than not aggravating his depressive disorder due to another medical condition and impacting his ability to sustain gainful employment.  In support of this opinion, Dr. H-G. cited medical journal articles and indicated that "individuals with medical issues and depressive disorder debilitation become disabled due to the holistic effect of medical and psychiatric disturbances, just like the service-connected residuals of a right inguinal hernia with surgical scar and secondary depressive disorder endured by [the Veteran], render[ing] him incapacitated."  Dr. H-G indicated that her opinion was based on a review of the evidence of record from the Veteran's claims file.

Based on the foregoing, the Board concludes that the Veteran has a current psychiatric disorder, other than PTSD.  Further, the Board finds that the Veteran's current psychiatric disorder, diagnosed most recently as depressive disorder due to another medical condition with depressed features, has been aggravated beyond its normal progression by his service-connected residuals of a right inguinal hernia repair with surgical scar.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder, other than PTSD, is warranted on a secondary basis.  The appeal is granted.


ORDER

The rating reduction for the Veteran's service-connected residuals of a right inguinal hernia repair with surgical scar, from an initial 10 percent evaluation to a noncompensable evaluation, effective September 1, 2013, was proper.

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right inguinal hernia repair with surgical scar, prior to September 1, 2013, is denied.

Entitlement to an initial compensable evaluation for service-connected residuals of a right inguinal hernia repair with surgical scar, since September 1, 2013, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder, other than PTSD, is granted.

REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his remaining claims on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a March 2014 rating decision, the RO denied the Veteran's claims seeking entitlement to service connection for tinnitus, sleep apnea, a gastrointestinal disorder, a kidney disorder, and migraine headaches.  In October 2014, the Veteran filed a notice of disagreement contesting this decision.  

As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of (1) entitlement to service connection for tinnitus; (2) entitlement to service connection for sleep apnea; (3) entitlement to service connection for a gastrointestinal disorder; (4) entitlement to service connection for a kidney disorder; and (5) entitlement to service connection for migraine headaches.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  

The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


